       Case 1:20-cv-09500-LGS-SDA Document 25 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                4/6/2021
 Willet Davidson,

                                   Plaintiff,
                                                                 1:20-cv-09500 (LGS) (SDA)
                 -against-
                                                                 ORDER
 Department of Corrections et al.,

                                   Defendants.


STEWART D. AARON, United States Magistrate Judge:

         In accordance with the Court’s February 24, 2021 Order (ECF No. 22), Plaintiff was to file

a reply in support of his January 25, 2021 motion (ECF No. 13) no later than March 17, 2021. As

of the date of this Order, the Court has not received Plaintiff’s reply. It is hereby Ordered that

Plaintiff shall file his reply no later than April 27, 2021. If Plaintiff fails to do so, the Court will

consider Plaintiff’s motion fully briefed.

         The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

Dated:          New York, New York
                April 6, 2021

                                                        ______________________________
                                                        STEWART D. AARON
                                                        United States Magistrate Judge
